department of the treasury internal_revenue_service washington d c l i tax_exempt_and_government_entities_division feb uniform issue list t e_p za it legend taxpayer a taxpayer b annuity_contract c account d financial_institution e financial_institution f financial advisor g amount dear this is in response to your request dated date as supplemented by correspondence dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code as applicable to an annuity_contract described in sec_403 the following facts and representations have been submitted under penalty of cs perjury in support of the ruling requested taxpayer a represents that she received a distribution equal to amount from annuity_contract c an annuity_contract described under sec_403 of the code which was maintained by financial_institution f taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to reliance on her financial advisor financial advisor g who mistakenly assumed that amount was distributed from a non-qualified annuity_contract taxpayer a was the sole beneficiary of annuity_contract c which was owned by her spouse taxpayer b after taxpayer b’s death on date taxpayer a re-titled the annuity_contract in her name because financial advisor g of financial_institution f had managed taxpayer b’s investments prior to his death taxpayer a decided to transfer all investments to financial_institution f to be managed by financial advisor g to accomplish the transfer financial advisor g instructed taxpayer a to surrender annuity_contract c by having a check issued directly to her and immediately delivering the check to financial_institution f on date taxpayer a executed a surrender request form and indicated on the form that no amounts should be withheld her request was processed on date and a check equal to amount was issued to taxpayer a on date taxpayer a deposited amount into account d a non-ira brokerage account maintained by financial_institution f taxpayer a submitted a letter written by financial advisor g explaining his mistake in instructing taxpayer a to deposit amount into a non-ira account in april taxpayer a first discovered that amount had not been rolled over to an ira account when she received a notice_of_deficiency from the internal_revenue_service regarding the distribution from annuity_contract c _ based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount from annuity_contract c sec_403 of the code provides in relevant part that any amount distributed out of an annuity_contract described in sec_403 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_403 of the code provides that if any portion of the balance_to_the_credit of an employee in a b annuity_contract is paid to him in an eligible_rollover_distribution within the meaning of sec_402 and the employee transfers any portion of the distribution to an eligible_retirement_plan described in sec_402 then the distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which it was distributed sec_403 of the code provides that rules similar to the rules of paragraphs through and of sec_402 shall apply for purposes of sec_403 sec_403 of the code provides in pertinent part that sec_403 shall not apply to any annuity_contract unless requirements similar to the requirements of sec_401 are met with respect to such annuity_contract sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee - sec_402 of the code defines an eligible_retirement_plan for purposes of subsection c as including an ira described under sec_408 sec_402 of the code provides in general that where a surviving_spouse receives a distribution attributable to the deceased spouse's eligible_retirement_plan the surviving_spouse shall treat the distribution in the same manner as if the surviving_spouse were the employee revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted support taxpayer a’s assertion that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to a mistake made by financial advisor g of financial_institution f therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from annuity_contract c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount to an ira provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 and will not be includible in gross_income in accordance with sec_403 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_403 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is _being sent to your authorized representative if you wish to inquire about this ruling please contact correspondence to se t ep ra t1 please address all sincerely yours cb ferrcrwli hone carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
